DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to A memory system connectable to a host computing device and a method for controlling memory access.

The Prior Art of record, and in particular Gorobets; Sergey Anatolievich et al. (US 20100174845 A1), teach A method of operating a non-volatile memory system including a memory circuit having a plurality of non-volatile memory cells formed into a plurality of multi-cell erase blocks and control circuitry managing the storage of data on the memory circuit, the method including: selecting blocks to be written with data content from a list of free blocks; returning blocks whose data content is obsolete to a pool of free blocks, where the list of free blocks formed from members of the pool of free blocks; and ordering the list of free blocks in increasing order of the blocks' experience count, where when selecting a block from the free block list, the selection is made from the list according to the ordering.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A memory system connectable to a host, the memory system 



Claims 2-10 and 12-20 depend from respective claims 1 in 11; hence, are allowed since independent claims inherit all the limitations of the claims from which they depend and any intervening claims.
\
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20100174845 A1 is directed to a method of operating a nonvolatile memory system including a memory circuit having a plurality of nonvolatile memory cells formed into a plurality of multicellular race blocks and control circuitry for managing storage of data in the memory circuit, and is a good teaching reference discussed in the reasons for allowance, above.

US 20030145167 A1 is directed to a controller connected to a host computer configured to manage first and second address translation tables for use in this a disk array and is a good teaching reference.



US 4628451 A is directed to a data processing apparatus comprising a table means for effective address translation of a logical address to a row address during memory access is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOSEPH D TORRES/Primary Examiner, Art Unit 2112